DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/21/2020.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 8 and 12 have been amended.  Claims 3-4, 7-11, 14 and 16 have been cancelled.  Claims 19 and 20 are newly added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Young Sun Kwon (Registration No. 78,445) on March 12, 2021.

The application has been amended as follows: 

1. A rotary electric machine comprising: 
a stator which includes a stator core which includes teeth which are protruded from inner circumference wall surfaces of core back portions having an arc shape, bobbins which are made of a resin and are respectively arranged on end surfaces in a shaft direction at both sides of the stator core, and coils which are wound around the teeth via the bobbins; and 
a rotor which is rotatably arranged at an inner circumference side of the stator; wherein 
the shaft direction of the stator core, include coil winding portions, which are arranged at an end surface in [[a]] the shaft direction of the teeth, on which the coils are wound; and flange portions, which are arranged at an end surface in [[a]] the shaft direction of the core back portions, at which a plurality of bus ring maintaining portions are formed, and 
a plurality of bus rings, which are made of a plane sheet having a band shape, are concentrically arranged in a state where the bus rings are inserted to the bus ring maintaining portions, and each of the bus rings includes coil connecting portions which are protruded from the bus ring maintaining portions to [[a]] the shaft direction, and 
terminals of the coils are arranged in such a way that the terminals of the coils are protruded toward an outer side in a diameter direction with respect to the coil connecting portions, and the terminals of the coils are connected to plane tip portions at ends of the coil connecting portions in the shaft direction, 
wherein a contact area of a coil connecting portion among the coil connecting portions and a terminal of a coil among the terminals of the coils is greater than a cross-sectional area of the terminal of the coil, 
the coil connecting portions are formed in such a way that widths of the tip portions in a circumference direction are narrower than widths of bases of the coil connecting portions in [[a]] the circumference direction, and 
fillets are provided between the terminals of the coils and the tip portions of the coil connecting portions, between the terminals of the coils and side surfaces at an inner side in [[a]] the diameter direction of the coil connecting portions, and between protruding portions of the terminals of the coils protruded toward an outer side in [[a]] the diameter direction with respect to the coil connecting portions and side surfaces at an outer side in [[a]] the diameter direction of the coil connecting portions.

2.  A rotary electric machine as recited in claim 1, wherein the terminals of the coils are bent, at right angles, between the coil winding portions and the flange portions of the bobbins, and are led toward an outer side in [[a]] the diameter direction.

5. A rotary electric machine as recited in claim 1, wherein the coil connecting portions are formed in such a way that the widths of the tip portions in [[a]] the circumference direction are wider than or equal to wire diameters of the terminals of the coils.

6. A rotary electric machine as recited in claim 2, wherein the coil connecting portions are formed in such a way that the widths of the tip portions in [[a]] the circumference direction are wider than or equal to wire diameters of the terminals of the coils.

17. A manufacturing method of a rotary electric machine, comprising: 
a first step in which a plurality of bus rings, which are made of a plane sheet having a band shape and coil connecting portions with plane tip portions, are inserted to bus ring maintaining portions having a ditch shape, which are formed at bobbins which are arranged on at least one of end surfaces in a shaft direction of a stator core; 
a second step in which terminals of coils, which are connection objects, are each arranged at the tip portion at an end of one of the coil connecting portions in the shaft direction, which are protruded from the bus ring maintaining portions to [[a]] the shaft direction, of each of the bus rings; and
a third step in which electrodes are respectively arranged at the terminals of the coils which are arranged at the adjacent coil connecting portions, and the electrodes are energized while the electrodes ,
wherein a contact area of a coil connecting portion among the coil connecting portions
and a terminal of a coil among the terminals of the coils is greater than a cross-sectional area of
the terminal of the coil,
the coil connecting portions are formed in such a way that widths of the tip portions in a circumference direction are narrower than widths of bases of the coil connecting portions in the circumference direction,
the terminals of the coils are arranged, in the second step, in such a way that the terminals of the coils are protruded toward an outer side in a diameter direction with respect to the coil connecting portions, and
fillets are formed, in the third step, between the terminals of the coils and the tip portions of the coil connecting portions, between the terminals of the coils and side surfaces at an inner side in the diameter direction of the coil connecting portions, and between protruding portions of the terminals of the coils protruded toward an outer side in the diameter direction with respect to the coil connecting portions and side surfaces at an outer side in the diameter direction of the coil connecting portions.

18. Cancelled.

19. A rotary electric machine as recited in claim 1, wherein the terminals of the coils are protruded toward an outer side in [[a]] the diameter direction with respect to the coil connecting portions while crossing over the tip portions of the coil connecting portions in [[a]] the diameter direction, and overlap the tip portions within widths of the tip portions in [[a]] the circumference direction.


Allowable Subject Matter
Claims 1-2, 5-6, 12-13, 15, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation “the terminals of the coils are connected to plane tip portions at ends of the coil connecting portions in the shaft direction” in all the claims which is not found or suggested in the prior art references in combination with the other recited features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cudok (DE 102009045551 A1) shows a stator with terminals of the coils are protruded toward an inner side in a diameter direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832